DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the method of making the insulation and the resin adhesive is different from the claims, but as the claims are structural claims, not methodical claims, only the final product is given patentable weight. The fusible coat of Tamura is a separate component as seen in FIG 10B, but is applied onto the insulating coat. The recitation “after the mounting of the plurality of electric wires to the stator core” is a method limitation, not a structural limitation. Whether the fusible coat is applied after inserting the conductor and the insulating coat or with the conductor and the insulating coat does not matter, as the final structure of Tamura is same as the structure of claim 1. Thus, the argument is not persuasive.
Applicant argues that Tamura’s the electric wires could not be fixed by the fusible coat on all the circumferential and radial surfaces of the slots. It is agreed upon that Tamura is silent to the fusible coat covering all the surfaces within the slot, but Asao is used to fill in the gaps made by the fusible coat. Thus, the argument is not persuasive.
Nowhere in Tamura does it say that the fusible coat is integral to the electric wires. Paragraph [0068] merely discloses that the fusible coat is applied onto the outer surface of the insulating coat. The fusible coat as seen in FIG 10B is clearly a separate component, as the inner and outer insulating coating are separate components. Thus, the argument is not persuasive.
Applicant argues that Tamura’s fusible coat cannot be reinforced by Asao, as the fusible coat’s thickness is a lot smaller than the insulating coat as seen in FIG 10B. Examiner disagrees. As drawings are not scale, it cannot be relied upon to show exact size relationships. As Tamura does not disclose the exact thickness of the fusible coat, the fusible coat could be thinner, the same thickness or thicker than the insulating coat. Thus, the argument is not persuasive.
Applicant argues that “the fusible coat of Tamura could not be reinforce…Otherwise, it would become impossible to insert the electric wires forming the stator coil into the slots of the stator core,” but the applicant does not give a reason as to why it would be impossible to insert the electric wires into the slots. Thus, the argument is not persuasive.
Applicant argues that Asao fails to teach “at the first coil end part, the resin adhesive is filled and solidified in gaps formed between radially adjacent turn portions of the electric wires, and at the second coil end part, the resin adhesive is filled and solidified in gaps formed between adjacent oblique portions of the electric wires.” Examiner disagrees. FIGs 3, 5 and paragraph [0039] discloses that the coil end groups are impregnated with insulating resin and the coil ends are fixed integrally by the resin. The resin is also passed over the coil ends and into the slot portions to fix the coil to the slot portions. As such, all parts of the coil ends and the coil within the slots, including all radially adjacent turn portions, all adjacent oblique portions of the electric wires are impregnated with the resin. Thus, the argument is not persuasive.

Note: The examiner’s answer to appeal brief mailed on 03/05/2020 has further support why the arguments above are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0019081) in view of Drake Plastics LTD CO. (Torlon® 4203 datasheet, hereinafter “PAI Product datasheet”), Bearing Works Inc. (Polyphenylene Sulfide datasheet, hereinafter “PPS datasheet”), Dudek et al. (Linear Thermal Expansion Coefficients for an Epoxy) and Asao et al. (US 2008/0246354).
In re claim 1, Tamura teaches a stator (20) for a rotating electric machine, the stator (20) comprising: 

    PNG
    media_image1.png
    167
    626
    media_image1.png
    Greyscale

an annular stator core (30) having a plurality of slots (31) formed therein, the slots (31) being spaced from one another in a circumferential direction of the stator core (30; FIG 4); 
a stator coil (40) formed of a plurality of electric wires (50) that are mounted on the stator core (30) so as to be received in the slots (31) of the stator core (30); and 
a resin adhesive (69) that is provided as a separate component (FIG 10A, 10B) from the plurality of electric wires forming the stator coil (40) and filled and solidified in the slots (31), after the mounting of the plurality of electric wires (50) to the stator core (30) to fix the plurality of electric wires (50) in the slots (31; the resin adhesive is melted to fill and solidify in the slots after the electric wires with the insulators and resin adhesive is mounted in the slots), 

    PNG
    media_image2.png
    289
    449
    media_image2.png
    Greyscale

wherein 
each of the electric wires (50) forming the stator coil (40) includes an electric conductor (67) and an insulating coat (68) that covers an outer surface of the electric conductor (67), 

    PNG
    media_image3.png
    126
    445
    media_image3.png
    Greyscale

the insulating coat (68) is two-layer structured to include an inner coat (68a) and an outer coat (68b) that is formed outside the inner coat (68a),
the stator core (30) has, for each of the slots (31), a wall surface that defines the slot (31), the wall surface having a pair of circumferential portions and a radially outer portion, the circumferential portions being spaced from and facing each other in the circumferential direction of the stator core (30), the radially outer portion being located radially outside the circumferential portions to connect the circumferential portions,

    PNG
    media_image4.png
    663
    610
    media_image4.png
    Greyscale

the electric wires (50) forming the stator coil (40) are partially received in the slots (31) of the stator core (30) so that the stator coil (40) has a pair of coil end parts (42a, 42 b) protruding outside the slots (31) respectively from opposite axial end faces (30a) of the stator core (30).
Regarding the limitation "a coefficient of linear expansion of the outer coat is higher than a coefficient of linear expansion of the inner coat and lower than a coefficient of linear expansion of the resin adhesive”, although Tamura does not explicitly disclose the limitation, it would have been obvious in view of Tamura’s disclosed materials, as tabulated below:
Tamura’s Element
Tamura’s 
Disclosed Material
Coefficient of Linear (Thermal) Expansion (CLTE)
Extrinsic Evidence
Relied Upon 

Inner Coat 68a
polyamide-imide resin 
~31 x10-6 /°C
See PAI Datasheet (Torlon 4203) 
Outer Coat 68b
PPS
~50.4x10-6 /°C
See PPS Datasheet
Resin Adhesive 69
epoxy resin 
~70 x10-6 /°C
See Table 1 of Dudek et al


Regarding Tamura’s inner coat 68a, see paragraph [0067] for the inner coat 68a being made of polyamide-imide resin:

    PNG
    media_image5.png
    272
    554
    media_image5.png
    Greyscale

Per the extrinsic evidence of the “PAI Product Datasheet”, polyamide-imide resin (PAI) exhibits CLTE of ~30 x10-6 /°C:

    PNG
    media_image6.png
    306
    682
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    127
    710
    media_image7.png
    Greyscale

Note that, per page 13, lines 13-14 of applicant’s specification, Applicant disclosed the same material (polyamide-imide resin or PAI):

    PNG
    media_image8.png
    653
    1040
    media_image8.png
    Greyscale

Also, note that, per page 13, line 15 of applicant’s specification, Applicant disclosed the CLTE of PAI being about ~30 x10-6 /°C, which is consistent with the extrinsic evidence of the PAI “Product Datasheet” discussed above:

    PNG
    media_image8.png
    653
    1040
    media_image8.png
    Greyscale


Regarding Tamura’s outer coat 68b, see paragraph [0068] for the outer coat 68b being made of PPS (see ¶ [0068]):

    PNG
    media_image9.png
    95
    543
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    343
    535
    media_image10.png
    Greyscale

Per extrinsic evidence (i.e. the PPS datasheet), PPS exhibits a CLTE of ~50 x10-6 /°C:

    PNG
    media_image11.png
    105
    644
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    116
    677
    media_image12.png
    Greyscale


Regarding Tamura’s resin adhesive 69, see paragraph [0068] for the resin adhesive being made of epoxy resin:

    PNG
    media_image13.png
    79
    536
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    343
    535
    media_image14.png
    Greyscale

Regarding the CLTE of epoxy resin, see Table 1 of extrinsic evidence Dudek et al entitled “Linear Thermal Expansion Coefficients for an Epoxy/Glass Matte-Insulated Solid Cast Transformer”, which shows an epoxy resin (Bisphenol A epoxy) having a CLTE of ~70 x10-6 /°C:

    PNG
    media_image15.png
    374
    582
    media_image15.png
    Greyscale

Per page 13 lines 2-6 of Applicant’s specification excerpted below, Applicant disclosed that epoxy resins have CLTE ranging from ~55 x10-6 /°C to ~100 x10-6 /°C, e.g. ~~70 x10-6 /°C, which is consistent with the teaching of the extrinsic evidence discussed immediately above.

    PNG
    media_image16.png
    440
    1041
    media_image16.png
    Greyscale


	As seen above in the information provided, the materials of the insulation layers used by Tamura falls within the range where "a coefficient of linear expansion of the outer coat is higher than a coefficient of linear expansion of the inner coat and lower than a coefficient of linear expansion of the resin adhesive” is possible. Thus, it would have been obvious to one of ordinary skill in the art.
	Tamura does not disclose the electric wires are fixed by the resin adhesive to all of the circumferential and radially outer portions of the wall surfaces of each of the slots,
	the resin adhesive is also filled and solidified in gaps formed between the electric wires in the coil end parts of the stator coil.	Asao teaches the electric wires (24a) are fixed by the resin adhesive (26) to all of the circumferential and radially outer portions of the wall surfaces of each of the slots (22; FIG 3),
	the resin adhesive (26) is also filled and solidified in gaps formed between the electric wires (24a) in the coil end parts (12a) of the stator coil (24; FIG 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works and Dudek to incorporate Asao’s teaching, the electric wires are fixed by the resin adhesive to all of the circumferential and radially outer portions of the wall surfaces of each of the slots, the resin adhesive is also filled and solidified in gaps formed between the electric wires in the coil end parts of the stator coil, for the advantages of rigidity of the stator is increased, suppressing occurrences of electromagnetic noise, and vibration resistance of the stator winding is also increased, suppressing deterioration of insulation that results from abrasion of the stator coil ([0039]).
In re claim 5/1, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 1. Tamura further teaches wherein each of the electric wires (50) forming the stator coil (40) is a continuous electric wire (50) which includes a plurality of in-slot portions (51) and a plurality of turn portions (52), the in-slot portions (51) extending parallel to each other and being respectively received in corresponding ones of the slots (31) of the stator core (30), the turn portions (52) connecting adjacent in-slot (51) portions alternately on opposite axial sides of the stator core (30; FIG 11B).
	In re claim 6/5, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 5. Tamura further teaches wherein each of the turn portions (52) of the electric wires (50) is stair-shaped to include a plurality of step portions (54, 55, 56) that extend parallel to an axial end face (30a; [0076]) of the stator core (30) and are spaced from one another in an axial direction of the stator core (30; FIG 12A).
In re claim 10/1, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 1. Bearing Works further teaches wherein the coefficient of linear expansion of the outer coat is approximately 50 × 10-6/ºC. 
Drake Plastics further teaches the coefficient of linear expansion of the inner coat is approximately 30 × 10-6/ºC.
Dudek further teaches the coefficient of linear expansion of the resin adhesive is 55-100 × 10-6/ºC (see table discussed in claim 1). 
Tamura’s Element
Tamura’s 
Disclosed Material
Coefficient of Linear (Thermal) Expansion (CLTE)
Extrinsic Evidence
Relied Upon 

Inner Coat 68a
polyamide-imide resin 
~31 x10-6 /°C
See PAI Datasheet (Torlon 4203) 
Outer Coat 68b
PPS
~50.4x10-6 /°C
See PPS Datasheet
Resin Adhesive 69
epoxy resin 
~70 x10-6 /°C
See Table 1 of Dudek et al


	Regarding claim 11/1, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 1. Tamura further teaches wherein in each of the slots (31), are provided, as insulating members (68) for electrically insulating between the stator core (30) and the stator coil (40), only the inner and outer coats (68a, 68b) of the electric wires (50) and the resin adhesive (69).

Regarding claim 12, Tamura teaches a stator (20) for a rotating electric machine, the stator (20) comprising: -5-TAKAHASHIAtty Docket No.: 2635-1475 Appl. No. 14/516,802 
an annular stator core (30) having a plurality of slots (31) formed therein, the slots (31) being spaced from one another in a circumferential direction of the stator core (30; FIG 4); 
a stator coil (40) formed of a plurality of electric wires (50) that are mounted on the stator core (30) so as to be received in the slots (31) of the stator core (30); and 
a resin adhesive (69) that is filled and solidified in the slots (31) of the stator core (30) to fix the electric wires (50) in the slots (31), wherein 

    PNG
    media_image2.png
    289
    449
    media_image2.png
    Greyscale

each of the electric wires (50) forming the stator coil (40) includes an electric conductor (67) and an insulating coat (68) that covers an outer surface of the electric conductor (67), 

    PNG
    media_image3.png
    126
    445
    media_image3.png
    Greyscale

the insulating coat (68) is two-layer structured to include an inner coat (68a) and an outer coat (68b) that is formed outside the inner coat (68a), 
the stator core (30) has, for each of the slots (31), a wall surface that defines the slot (31), the wall surface having a pair of circumferential portions and a radially outer portion, the circumferential portions being spaced from and facing each other in the circumferential direction of the stator core (30), the radially outer portion being located radially outside the circumferential portions to connect the circumferential portions, 

    PNG
    media_image4.png
    663
    610
    media_image4.png
    Greyscale

the electric wires (50) forming the stator coil (40) are partially received in the slots (31) of the stator core (30) so that the stator coil (40) has first and second coil end parts (42a, 42b) protruding outside the slots (31) respectively from opposite axial end faces (30a) of the stator core (30).
Regarding the limitation "a coefficient of linear expansion of the outer coat is higher than a coefficient of linear expansion of the inner coat and lower than a coefficient of linear expansion of the resin adhesive”, although Tamura does not explicitly disclose the limitation, it would have been obvious in view of Tamura’s disclosed materials, as tabulated below:
Tamura’s Element
Tamura’s 
Disclosed Material
Coefficient of Linear (Thermal) Expansion (CLTE)
Extrinsic Evidence
Relied Upon 

Inner Coat 68a
polyamide-imide resin 
~31 x10-6 /°C
See PAI Datasheet (Torlon 4203) 
Outer Coat 68b
PPS
~50.4x10-6 /°C
See PPS Datasheet
Resin Adhesive 69
epoxy resin 
~70 x10-6 /°C
See Table 1 of Dudek et al


Regarding Tamura’s inner coat 68a, see paragraph [0067] for the inner coat 68a being made of polyamide-imide resin:

    PNG
    media_image5.png
    272
    554
    media_image5.png
    Greyscale

Per the extrinsic evidence of the “PAI Product Datasheet”, polyamide-imide resin (PAI) exhibits CLTE of ~30 x10-6 /°C:

    PNG
    media_image6.png
    306
    682
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    127
    710
    media_image7.png
    Greyscale

Note that, per page 13, lines 13-14 of applicant’s specification, Applicant disclosed the same material (polyamide-imide resin or PAI):

    PNG
    media_image8.png
    653
    1040
    media_image8.png
    Greyscale

Also, note that, per page 13, line 15 of applicant’s specification, Applicant disclosed the CLTE of PAI being about ~30 x10-6 /°C, which is consistent with the extrinsic evidence of the PAI “Product Datasheet” discussed above:

    PNG
    media_image8.png
    653
    1040
    media_image8.png
    Greyscale

Regarding Tamura’s outer coat 68b, see paragraph [0068] for the outer coat 68b being made of PPS (see ¶ [0068]):

    PNG
    media_image9.png
    95
    543
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    343
    535
    media_image10.png
    Greyscale

Per extrinsic evidence (i.e. the PPS datasheet), PPS exhibits a CLTE of ~50 x10-6 /°C:

    PNG
    media_image11.png
    105
    644
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    116
    677
    media_image12.png
    Greyscale


Regarding Tamura’s resin adhesive 69, see paragraph [0068] for the resin adhesive being made of epoxy resin:

    PNG
    media_image13.png
    79
    536
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    343
    535
    media_image14.png
    Greyscale

Regarding the CLTE of epoxy resin, see Table 1 of extrinsic evidence Dudek et al entitled “Linear Thermal Expansion Coefficients for an Epoxy/Glass Matte-Insulated Solid Cast Transformer”, which shows an epoxy resin (Bisphenol A epoxy) having a CLTE of ~70 x10-6 /°C:

    PNG
    media_image15.png
    374
    582
    media_image15.png
    Greyscale

Per page 13 lines 2-6 of Applicant’s specification excerpted below, Applicant disclosed that epoxy resins have CLTE ranging from ~55 x10-6 /°C to ~100 x10-6 /°C, e.g. ~~70 x10-6 /°C, which is consistent with the teaching of the extrinsic evidence discussed immediately above.

    PNG
    media_image16.png
    440
    1041
    media_image16.png
    Greyscale


	As seen above in the information provided, the materials of the insulation layers used by Tamura falls within the range where "a coefficient of linear expansion of the outer coat is higher than a coefficient of linear expansion of the inner coat and lower than a coefficient of linear expansion of the resin adhesive” is possible. Thus, it would have been obvious to one of ordinary skill in the art.
Tamura does not explicitly disclose the electric wires are fixed by the resin adhesive to all of the circumferential and radially outer portions of the wall surface of each of the slots, 
at the first coil end part, the resin adhesive is filled and solidified in gaps formed between radially adjacent turn portions of the electric wires, and 
at the second coil end part, the resin adhesive is filled and solidified in gaps formed between adjacent oblique portions of the electric wires.
Asao teaches the electric wires (24a) are fixed by the resin adhesive (26) to all of the circumferential and radially outer portions of the wall surfaces of each of the slots (22; FIG 3),
at the first coil end part (12a), the resin adhesive (26) is filled and solidified in gaps formed between radially adjacent turn portions of the electric wires (24a), and 
at the second coil end part (12a), the resin adhesive (26) is filled and solidified in gaps formed between adjacent oblique portions of the electric wires (24a; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works and Dudek to incorporate Asao’s teaching, the electric wires are fixed by the resin adhesive to all of the circumferential and radially outer portions of the wall surfaces of each of the slots, at the first coil end part, the resin adhesive is filled and solidified in gaps formed between radially adjacent turn portions of the electric wires, and at the second coil end part, the resin adhesive is filled and solidified in gaps formed between adjacent oblique portions of the electric wires, for the advantages of rigidity of the stator is increased, suppressing occurrences of electromagnetic noise, and vibration resistance of the stator winding is also increased, suppressing deterioration of insulation that results from abrasion of the stator coil ([0039]).
	Regarding claim 13/12, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 12. Tamura further teaches wherein each of the electric wires (50) forming the stator coil (40) is comprised of a predetermined number of electric wire segments (FIG 12A), 
each of the electric wire segments (FIG 12A) is substantially U-shaped to have a pair of straight portions (51) extending parallel to each other and a turn portion (52) connecting ends of the straight portions (51) on the same side.
Regarding claim 14/12, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 12. Tamura further teaches wherein in each of the slots (31) of the annular stator core (30), a predetermined number (twelve; FIG 16) of straight portions (41) of electric wire segments are sequentially inserted and stacked.

Regarding claim 15, Tamura teaches a stator (20) for a rotating electric machine, the stator (20) comprising: -5-TAKAHASHIAtty Docket No.: 2635-1475 Appl. No. 14/516,802 
an annular stator core (30) having a plurality of slots (31) formed therein, the slots (31) being spaced from one another in a circumferential direction of the stator core (30; FIG 4); 
a stator coil (40) formed of a plurality of electric wires (50) that are mounted on the stator core (30) so as to be received in the slots (31) of the stator core (30); and 
a resin adhesive (69) that is filled and solidified in the slots (31) of the stator core (30) to fix the electric wires (50) in the slots (31), wherein 

    PNG
    media_image2.png
    289
    449
    media_image2.png
    Greyscale

each of the electric wires (50) forming the stator coil (40) includes an electric conductor (67) and an insulating coat (68) that covers an outer surface of the electric conductor (67), 

    PNG
    media_image3.png
    126
    445
    media_image3.png
    Greyscale

the insulating coat (68) is two-layer structured to include an inner coat (68a) and an outer coat (68b) that is formed outside the inner coat (68a), 
the stator core (30) has, for each of the slots (31), a wall surface that defines the slot (31), the wall surface having a pair of circumferential portions and a radially outer portion, the circumferential portions being spaced from and facing each other in the circumferential direction of the stator core (30), the radially outer portion being located radially outside the circumferential portions to connect the circumferential portions, 

    PNG
    media_image4.png
    663
    610
    media_image4.png
    Greyscale

the electric wires (50) forming the stator coil (40) are partially received in the slots (31) of the stator core (30) so that the stator coil (40) has first and second coil end parts (42a, 42b) protruding outside the slots (31) respectively from opposite axial end faces (30a) of the stator core (30).
Regarding the limitation "a coefficient of linear expansion of the outer coat is higher than a coefficient of linear expansion of the inner coat and lower than a coefficient of linear expansion of the resin adhesive”, although Tamura does not explicitly disclose the limitation, it would have been obvious in view of Tamura’s disclosed materials, as tabulated below:
Tamura’s Element
Tamura’s 
Disclosed Material
Coefficient of Linear (Thermal) Expansion (CLTE)
Extrinsic Evidence
Relied Upon 

Inner Coat 68a
polyamide-imide resin 
~31 x10-6 /°C
See PAI Datasheet (Torlon 4203) 
Outer Coat 68b
PPS
~50.4x10-6 /°C
See PPS Datasheet
Resin Adhesive 69
epoxy resin 
~70 x10-6 /°C
See Table 1 of Dudek et al


Regarding Tamura’s inner coat 68a, see paragraph [0067] for the inner coat 68a being made of polyamide-imide resin:

    PNG
    media_image5.png
    272
    554
    media_image5.png
    Greyscale

Per the extrinsic evidence of the “PAI Product Datasheet”, polyamide-imide resin (PAI) exhibits CLTE of ~30 x10-6 /°C:

    PNG
    media_image6.png
    306
    682
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    127
    710
    media_image7.png
    Greyscale

Note that, per page 13, lines 13-14 of applicant’s specification, Applicant disclosed the same material (polyamide-imide resin or PAI):

    PNG
    media_image8.png
    653
    1040
    media_image8.png
    Greyscale

Also, note that, per page 13, line 15 of applicant’s specification, Applicant disclosed the CLTE of PAI being about ~30 x10-6 /°C, which is consistent with the extrinsic evidence of the PAI “Product Datasheet” discussed above:

    PNG
    media_image8.png
    653
    1040
    media_image8.png
    Greyscale


Regarding Tamura’s outer coat 68b, see paragraph [0068] for the outer coat 68b being made of PPS (see ¶ [0068]):

    PNG
    media_image9.png
    95
    543
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    343
    535
    media_image10.png
    Greyscale

Per extrinsic evidence (i.e. the PPS datasheet), PPS exhibits a CLTE of ~50 x10-6 /°C:

    PNG
    media_image11.png
    105
    644
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    116
    677
    media_image12.png
    Greyscale


Regarding Tamura’s resin adhesive 69, see paragraph [0068] for the resin adhesive being made of epoxy resin:

    PNG
    media_image13.png
    79
    536
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    343
    535
    media_image14.png
    Greyscale

Regarding the CLTE of epoxy resin, see Table 1 of extrinsic evidence Dudek et al entitled “Linear Thermal Expansion Coefficients for an Epoxy/Glass Matte-Insulated Solid Cast Transformer”, which shows an epoxy resin (Bisphenol A epoxy) having a CLTE of ~70 x10-6 /°C:

    PNG
    media_image15.png
    374
    582
    media_image15.png
    Greyscale

Per page 13 lines 2-6 of Applicant’s specification excerpted below, Applicant disclosed that epoxy resins have CLTE ranging from ~55 x10-6 /°C to ~100 x10-6 /°C, e.g. ~~70 x10-6 /°C, which is consistent with the teaching of the extrinsic evidence discussed immediately above.

    PNG
    media_image16.png
    440
    1041
    media_image16.png
    Greyscale


	As seen above in the information provided, the materials of the insulation layers used by Tamura falls within the range where "a coefficient of linear expansion of the outer coat is higher than a coefficient of linear expansion of the inner coat and lower than a coefficient of linear expansion of the resin adhesive” is possible. Thus, it would have been obvious to one of ordinary skill in the art.
Tamura does not explicitly disclose the resin adhesive is also filled and solidified in gaps formed between the electric wires in the coil end parts of the stator coil, and
the resin adhesive is filled in all void spaces in the slots which are not occupied by the electric wires forming the stator coil.
Asao teaches the resin adhesive (26) is also filled and solidified in gaps formed between the electric wires (24a) in the coil end parts (12a) of the stator coil (FIG 5; [0039]), and
the resin adhesive (26) is filled in all void spaces in the slots (22) which are not occupied by the electric wires (24a) forming the stator coil (24; FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works and Dudek to incorporate Asao’s teaching, the resin adhesive is also filled and solidified in gaps formed between the electric wires in the coil end parts of the stator coil, and the resin adhesive is filled in all void spaces in the slots which are not occupied by the electric wires forming the stator coil, for the advantages of rigidity of the stator is increased, suppressing occurrences of electromagnetic noise, and vibration resistance of the stator winding is also increased, suppressing deterioration of insulation that results from abrasion of the stator coil ([0039]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0019081) in view of Drake Plastics LTD CO. (Torlon® 4203 datasheet, hereinafter “PAI Product datasheet”), Bearing Works Inc. (Polyphenylene Sulfide datasheet, hereinafter “PPS datasheet”), Dudek et al. (Linear Thermal Expansion Coefficients for an Epoxy) and Asao et al. (US 2008/0246354) as applied to claim 1 above, and further in view of Tokizawa (US 2008/0191574).
In re claim 3/1, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 1. Tamura fails to teach wherein each of the electric wires forming the stator coil is comprised of a predetermined number of electric wire segments, 
each of the electric wire segments is substantially U-shaped to have a pair of straight portions extending parallel to each other and a turn portion connecting ends of the straight portions on the same side, 
the straight portions are respectively inserted in a corresponding pair of the slots of the stator core, with the turn portion located outside the corresponding slots on a first axial side of the stator core and free end parts of the straight portions respectively protruding outside the corresponding slots on a second axial side of 3the stator core, 
the free end parts of the straight portions are bent to form a pair of oblique portions of the electric wire segment, the oblique portions extending toward opposite circumferential sides and obliquely at a predetermined angle with respect to an axial end face of the stator core, and 
corresponding ends of the oblique portions of the electric wire segments are joined and electrically connected to one another.
Tokizawa teaches wherein each of the electric wires forming the stator coil is comprised of a predetermined number of electric wire segments (103), 
each of the electric wire segments (103) is substantially U-shaped to have a pair of straight portions (131d, 131e, 132d, 132e) extending parallel to each other and a turn portion (131a, 132a) connecting ends of the straight portions (131d, 131e, 132d, 132e) on the same side (FIG 1, 3), 
the straight portions (131d, 131e, 132d, 132e) are respectively inserted in a corresponding pair of the slots (102) of the stator core (101), with the turn portion (131a, 132a) located outside the corresponding slots (102) on a first axial side of the stator core (101) and free end parts (131h, 131i, 132h, 132i) of the straight portions (131d, 131e, 132d, 132e) respectively protruding outside the corresponding slots (102) on a second axial side of the stator core (101), 
the free end parts (131h, 131i, 132h, 132i) of the straight portions (131d, 131e, 132d, 132e) are bent to form a pair of oblique portions (131f, 131g, 132g, 132g) of the electric wire segment (103), the oblique portions (131f, 131g, 132g, 132g) extending toward opposite circumferential sides (FIG 2) and obliquely at a predetermined angle with respect to an axial end face of the stator core (101), and 
corresponding ends (131h, 131i, 132h, 132i) of the oblique portions (131f, 131g, 132g, 132g) of the electric wire segments (103) are joined and electrically connected to one another ([0013]; FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao to incorporate Tokizawa’s teaching wherein each of the electric wires forming the stator coil is comprised of a predetermined number of electric wire segments, each of the electric wire segments is substantially U-shaped to have a pair of straight portions extending parallel to each other and a turn portion connecting ends of the straight portions on the same side, the straight portions are respectively inserted in a corresponding pair of the slots of the stator core, with the turn portion located outside the corresponding slots on a first axial side of the stator core and free end parts of the straight portions respectively protruding outside the corresponding slots on a second axial side of the stator core, the free end parts of the straight portions are bent to form a pair of oblique portions of the electric wire segment, the oblique portions extending toward opposite circumferential sides and obliquely at a predetermined angle with respect to an axial end face of the stator core, and corresponding ends of the oblique portions of the electric wire segments are joined and thus electrically connected to one another. It is common in the art to incorporate segments of electrical wire instead of a single electrical wire. This allows the winding to be wound on the core to heighten a conductor occupying ratio and to compactly for the coil end groups ([0006]).
	In re claim 4/3, Tamura in view of Drake Plastics, Bearing Works, Dudek, Asao and Tokizawa was discussed above in claim 3. Tamura further teaches wherein each of the turn portions (52) of the electric wire segments is stair-shaped to include a plurality of step portions (54, 55, 56) that extend parallel to the axial end face (30a) of the stator core (30) and are spaced from one another in an axial direction of the stator core (30; FIG 12A).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0019081) in view of Drake Plastics LTD CO. (Torlon® 4203 datasheet, hereinafter “PAI Product datasheet”), Bearing Works Inc. (Polyphenylene Sulfide datasheet, hereinafter “PPS datasheet”), Dudek et al. (Linear Thermal Expansion Coefficients for an Epoxy) and Asao et al. (US 2008/0246354), as applied to claim 1 above, and further in view of Minemura et al. (US 2011/0156509).
In re claim 7/1, Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao was discussed above in claim 1. Tamura further teaches a rotating electric machine ([0058]) comprising: 
the stator (20) of claim 1; 
a rotor (not shown) that is rotatably disposed in radial opposition to the stator (20; [0058]).
Tamura fails to teach a coolant supplier configured to supply liquid coolant to the stator.
Minemura teaches a coolant supplier (10) configured to supply liquid coolant to the stator (6; FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao to incorporate Minemura’s teaching wherein a coolant supplier configured to supply liquid coolant to the stator. The coolant would cool the stator preventing the motor from overheating.
In re claim 8/7, Tamura in view of Drake Plastics, Bearing Works, Dudek, Asao and Minemura was discussed above in claim 7. Tamura further teaches wherein the electric wires (50) forming the stator coil (40) are partially received in the slots (31) of the stator core (30) so that the stator coil (40) has a pair of coil end parts (42a, 42b) protruding outside the slots (31) respectively from opposite axial end faces (30a) of the stator core (30).
Tamura fails to teach the coolant supplier is configured to supply the liquid coolant to the coil end parts of the stator coil.
Minemura teaches the coolant supplier (10) is configured to supply the liquid coolant to the coil end parts (1) of the stator coil (C1; FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao to incorporate Minemura’s teaching wherein a coolant supplier configured to supply liquid coolant to the stator. The coolant would cool the stator coil preventing the stator from overheating.
In re claim 9/7, Tamura in view of Drake Plastics, Bearing Works, Dudek, Asao and Minemura was discussed above in claim 7. Tamura fails to teach further comprising a housing which receives the stator therein so that the stator core is in intact with the housing, wherein the coolant supplier is configured to supply cooling water, which is the liquid coolant, to a coolant passage formed in the housing, thereby cooling the stator core.
Minemura teaches a housing (2) which receives the stator (6) therein so that the stator core (not labelled) is in intact with the housing (2), wherein the coolant supplier (10) is configured to supply cooling water, which is the liquid coolant ([0048]), to a coolant passage (3, 4) formed in the housing (2), thereby cooling the stator core (FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura in view of Drake Plastics, Bearing Works, Dudek and Asao to incorporate Minemura’s teaching wherein a housing which receives the stator therein so that the stator core is in intact with the housing, wherein the coolant supplier is configured to supply cooling water, which is the liquid coolant, to a coolant passage formed in the housing, thereby cooling the stator core. It is common to house a stator and rotor within a housing to protect the motor. It is also common in the art to use a liquid coolant (such as oil) as the coolant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834